      CASE 0:15-cv-02210-PJS-BRT Document 320 Filed 01/09/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

LAWRENCE MAXCY,                                              Civil No. 15-2210 (PJS/BRT)

Individually, and on behalf of those similarly situated,

       Plaintiff,

v.

THOMAS ROY,
In his official capacity as Commissioner, Minnesota Department of Corrections;

DAVID A. PAULSON, M.D.,
In his official capacity as Medical Director, Minnesota Department of Corrections;

NANETTE LARSON,
In her official capacity as Health Services Director, Minnesota Department of Corrections,

       Defendants.


           ORDER AND WRIT OF HABEAS CORPUS AD TESTIFICANDUM

       Upon application of Lawrence Maxcy, the named Plaintiff, through counsel, the Court

Orders and Issues a Writ of Habeas Corpus ad Testificandum directed to the Warden of the

Minnesota Correctional Facility at 1101 Linden Lane, Faribault, Minnesota 55021, to the United

States Marshal for the District of Minnesota, and any other authorized officer, to produce

Lawrence Maxcy, OID #221610, now confined at the Minnesota Correctional Facility, Faribault,

Minnesota, before the United States District Judge Patrick J. Schiltz at Minneapolis, Minnesota,

for a trial beginning at 8:30 a.m. on February 4, 2019, so that said person may appear and testify

in accordance with law in the above-entitled cause, and to return him to the custody of the

Minnesota Department of Corrections following his testimony.


Dated: January 9, 2019                        s/ Becky R. Thorson
                                              BECKY R. THORSON
                                              United States Magistrate Judge
